DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 1/4/2021.
Claims 1-2, 4-13, 15, 28 are pending
Applicant’s election without traverse of group I, claims 1-2, 4-13, 15, 20, 24-27  and ASXL], BHLHE40, BTG2, COPA, FBXW7, GNA13, IL8, JMJD]C, LARS2, MALA TI, MBNL1, MCL1, NFKBIZ (2 splice variants), NR4A1 (2 splice variants), PDE4B, P]AS2, PRKAA] (2 splice variants), SCYL2 (2 splice variants), SMARCD2, SPI (2 splice variants), SRSF5, TAGAP, TANK, TLE4, TSC22D3, UBE2J1, and at least one housekeeping gene; normalizing the expression level of each of ASXL], BHLHE40, BTG2, COPA, FBXW7, GNA13, IL8, JMJD]C, LARS2, MALA TI, MBNL1, MCL1, NFKBIZ (2 splice variants), NR4A1 (2 splice variants), PDE4B, P]AS2, PRKAA] (2 splice variants), SCYL2 (2 splice variants), SMARCD2, SPI (2 splice variants), SRSF5, TAGAP, TANK, TLE4, TSC22D3, and UBE2J], blood, XGBoost in the reply filed on 5/8/2020 is acknowledged.
Claim 9, 10  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/8/2020.
Claims 1-2, 4-8, 11-13, 15 and 28 are being examined.  
.
Priority
	The instant application was filed 07/18/2018 and claims priority from provisional application 62535419, filed 07/21/2017.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The examiner has not compared the IDS to the references listed in the specification.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 and 38 have been amended to recite, “gradient boosting (XGB).”  These terms do not have antecedent basis in the specification. 
Response to Arguments
	The response provides no arguments to the objection.  Thus it is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 4-8, 11-13, 15 and 28  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite, “wherein the predictive classification algorithm is gradient boosting (XGB).”  The teachings of the specification are limited to 
Claim 1 has been added by amendment and recites, “wherein the predictive classification algorithm is gradient boosting (XGB).”  The teachings of the specification are limited to the recitation XGB.  Mustapha (molecules (2016) volume 21, pages 1-11) teaches XGB is extreme gradient boosting.  Thus the amendment has introduced new matter.
Claims 1 and 28 have been amended to recite, “inputting each normalized expression level into an algorithm to generate a score, wherein the algorithm is the product of a classifier built from a predictive classification algorithm trained and validated using expression levels of ASXL1, BHLHE40, BTG2, COPA, FBXW7, GNA13, IL8, JMJD1C, LARS2, MALATI, MBNL1, MCL1, the first splice variant of NFKBIZ, the second splice variant of NFKBIZ, the first splice variant of NR4A1, the second splice variant of NR4A1, PDE4B, P1AS2, the first splice variant of PRKAA1, the second splice variant of PRKAA1, the first splice variant of SCYL2, the second splice variant of SCYL2, SMARCD2, the first splice variant of SPi, the second splice variant of SPi, SRSF5, TAGAP, TANK, TLE4, TSC22D3, and UBE2J1 from a dataset comprising whole blood samples from 45 control human subjects, 24 human subjects that exhibit a stable plasma cell dyscrasia and 66 human subjects that exhibit progressive plasma cell dyscrasia, wherein the predictive classification algorithm is gradient boosting (XGB); identifying the human subject as having a plasma cell dyscrasia by determining that the score is greater than or equal to a first predetermined cutoff value, wherein the first predetermined cutoff value is 20 on a scale of 0 to 100.”  These are machine learning 
Claims 2, 4-8, 11-13, 15, 20, 24-27   are rejected as they depend from claim 1.  
Response to Arguments
	The response begins traversing the rejection by citing the MPEP and case law the representative feels is relevant.
The response continues by asserting one of skill in the art has at least a PhD in bioinformatics.  This is noted, but does not appear to be consistent with the claim as the claim require treatment with specific prescription medicines which require a prescription from a medical doctor or other personnel with a medical license.
The response continues by asserting that the use of conventional or well know methods in the art to someone with at least a PhD in bioinformatics are not required to be disclosed.  Thus merely the recitation of the different algorithms would be able to perform the claimed methods using the recited algorithms.  This argument has been 
The response is providing arguments of counsel that have not been substantiated by evidence.  As stated in the MPEP, 2106 “Arguments of Counsel” 
 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement.”
This should not be construed as an invitation for providing evidence.  As further stated in the MPEP 716.01 regarding the timely submission of evidence:
A)    Timeliness.

(1) prior to a final rejection,
(2) before appeal in an application not having a final rejection, or
(3) after final rejection and submitted
(i) with a first reply after final rejection for the purpose of overcoming a new ground of rejection or requirement made in the final rejection, or
(ii) with a satisfactory showing under  37  CFR 1.116(b) or  37
CFR 1.195, or
(iii) under  37 CFR 1.129(a).
 Here, the response has provided no evidence to support the arguments of counsel.
Thus the rejection is maintained.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 11-13, 15 and 28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
	Claim 1 has been amended to recite, “as put forth in table 2.”  The claim refers to tables. MPEP 2173.05(s)   states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” 
Further the recitation of “as put forth in” is not an art accepted term.  Thus it is unclear what is required by the recitation in the claim. This rejection can be overcome by deleting reference to tables from the claim.
Claim 1 recites the limitation " the product of a classifier  " in the 2nd line of the 3rd page of claim 1.  There is insufficient antecedent basis for this limitation in the claim as the claim does not previously recite product.  This rejection can be over by putting an indefinite article before, “product.”
	Claims 2, 4-8, 11-13, 15 and 28  are rejected as they depend from claim 1.
Claim 5 recites, “having a sensitivity of greater than 90% for the detection of plasma cell dyscrasia.” The metes and bounds are unclear how the sensitivity of 90% can be determined in an assay using a single sample.  Determining sensitivity is a statistical construct which requires multiple samples to be analyzed. Thus it is unclear how a single assay of a single sample can determine, “a sensitivity of greater than 90% for the detection of plasma cell dyscrasia.”
Claim 5 recites, “having a specificity of greater than 90% for the detection of plasma cell dyscrasia.” The metes and bounds are unclear how the specificity of 90% can be determined in an assay using a single sample.  Determining specificity is a 
	Claim 28 has been amended to recite, “as put forth in table 2.”  The claim refers to tables. MPEP 2173.05(s)   states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” 
Further the recitation of “as put forth in” is not an art accepted term.  Thus it is unclear what is required by the recitation in the claim. This rejection can be overcome by deleting reference to tables from the claim.
Claim 28 recites the limitation " the product of a classifier  " in the next to last line  of   page 2 of claim 28.  There is insufficient antecedent basis for this limitation in the claim as the claim does not previously recite product.  This rejection can be over by putting an indefinite article before, “product.”
Response to Arguments
The previous 112 rejections have been withdrawn in view of the amendment.  However, the amendment has introduced new issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 11-13, 15 and 28  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step  or abstract idea without significantly more 
Claim analysis
The instant claim 1 is directed towards a method for treating a plasma cell dyscrasia in a human subject in need thereof, comprising: determining the expression level of at least 32 biomarkers from a blood sample from the human subject by contacting the blood sample with a plurality of agents specific to detect the expression of the at least 32 biomarkers, wherein the at least 32 biomarkers comprise each of: additional sex combs like 1 transcriptional regulator (ASXL1), Basic helix-loop-helix family member e40 (BHLHE40), BTG anti-proliferation factor 2 (BTG2), coatomer protein complex subunit alpha (COPA), F-box and WD repeat domain containing 7 E3 ubiquitin protein ligase (FBXW7), Guanine nucleotide binding protein (G protein) alpha 13 (GNA13), Interleukin 8 (IL8), Jumonji domain containing 1C (JMJD1C), leucyl-tRNA synthetase 2, mitochondrial (LARS2), metastasis associated lung adenocarcinoma transcript 1 (MALATI), muscleblind-like splicing regulator (MBNL1), myeloid cell leukemia sequence 1 (MCL1), a first splice variant of nuclear factor of kappa light polypeptide gene enhancer in B-cells inhibitor zeta (NFKBIZ) as put forth in Table 2, a second splice variant of NFKBIZ as put forth in Table 2, a first splice variant of nuclear as put forth in Table 2, a second splice variant of NR4A1 as put forth in Table 2, phosphodiesterase 4B, cAMP-specific (PDE4B), protein inhibitor of activated STAT 2 (P1AS2), 2 229657062 v1Attorney Docket No. LBIO-002/001US (331068-2009) a first splice variant of protein kinase, AMP-activated, alpha 1 catalytic subunit (PRKAA1) as put forth in Table 2, a second splice variant of PRKAA1 as put forth in Table 2, a first splice variant of SCYl-like 2 (SCYL2) as put forth in Table 2, a second splice variant of SCYL2 as put forth in Table 2, SWI/SNF related, matrix associated, actin dependent regulator of chromatin, subfamily d, member 2 (SMARCD2), a first splice variant of Spl transcription factor (SP1) as put forth in Table 2, a second splice variant of SP1 as put forth in Table 2, serine/arginine-rich splicing factor 5 (SRSF5), T-cell activation RhoGTPase activating protein (TAGAP), TRAF family member-associated NFKB activator (TANK), transducin-like enhancer of split 4 (TLE4), TSC22 domain family, member 3 (TSC22D3), Ubiquitin-conjugating enzyme E2 J1 (UBE2J1), and at least one housekeeping gene, wherein the at least one housekeeping gene is tumor protein, translationally-controlled 1 (TPT1); normalizing the expression level of each of ASXL1, BHLHE40, BTG2, COPA, FBXW7, GNA13, IL8, JMJDIC, LARS2, MALATI, MBNL1, MCL1, the first splice variant of NFKBIZ, the second splice variant of NFKBIZ, the first splice variant of NR4A1, the second splice variant of NR4A1, PDE4B, P1AS2, the first splice variant of PRKAA1, the second splice variant of PRKAA1, the first splice variant of SCYL2, the second splice variant of SCYL2, SMARCD2, the first splice variant of SP1, the second splice variant of SP1, SRSF5, TAGAP, TANK, TLE4, TSC22D3, and UBE2J1 to the expression level of the at least one housekeeping gene, thereby obtaining a normalized expression level of each of ASXL1, BHLHE40, BTG2, COPA, FBXW7, GNA13, IL8, JMJDIC, LARS2, , wherein the algorithm is the product of a classifier built from a predictive classification algorithm trained and validated using expression levels of ASXL1, BHLHE40, BTG2, COPA, FBXW7, GNA13, IL8, JMJD1C, LARS2, MALATI, MBNL1, MCL1, the first splice variant of NFKBIZ, the second splice variant of NFKBIZ, the first splice variant of NR4A1, the second splice variant of NR4A1, PDE4B, P1AS2, the first splice variant of PRKAA1, the second splice variant of PRKAA1, the first splice variant of SCYL2, the second splice variant of SCYL2, SMARCD2, the first splice variant of SPi, the second splice variant of SPi, SRSF5, TAGAP, TANK, TLE4, TSC22D3, and UBE2J1 from a dataset comprising whole blood samples from 45 control human subjects, 24 human subjects that exhibit a stable plasma cell dyscrasia and 66 human subjects that exhibit progressive plasma cell dyscrasia, wherein the predictive classification algorithm is gradient boosting (XGB); identifying the human subject as having a plasma cell dyscrasia by determining that the score is greater than or equal to a first predetermined cutoff value, wherein the first predetermined cutoff value is 20 on a scale of 0 to 100; and administering to the human subject identified as having a plasma cell dyscrasia at least one drug therapy, wherein the at least one drug therapy 
 The determining the expression level of at least 32 biomarkers from a test blood sample from the human subject by contacting the test blood sample with a plurality of agents specific to detect the expression of the at least 32 biomarkers, wherein the at least 32 biomarkers is considered to be an active step requiring the analysis of a sample.
The administering step is also an active step which can be considered optional and/or is not dependent on the analysis.
Newly amended claim 28 presents the same steps in a different order.
 Dependent claims set forth further limitations to about housekeeping gene,  the sensitivity of the assay, method of detecting expression, subject, algorithm, and therapy and source of cancer.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 1 recites, “normalizing the expression level of each of ASXL1, BHLHE40, BTG2, COPA, FBXW7, GNA13, IL8, JMJDIC, LARS2, MALATI, MBNL1, MCL1, the first splice variant of NFKBIZ, the second splice variant of NFKBIZ, , wherein the algorithm is the product of a classifier built from a predictive classification algorithm trained and validated using expression levels of ASXL1, BHLHE40, BTG2, COPA, FBXW7, GNA13, IL8, JMJD1C, LARS2, MALATI, MBNL1, MCL1, the first splice variant of NFKBIZ, the second splice variant of NFKBIZ, the first splice variant of NR4A1, the second splice variant of NR4A1, PDE4B, P1AS2, the first splice variant of PRKAA1, the second splice variant of PRKAA1, the first splice variant of SCYL2, the second splice variant of SCYL2, SMARCD2, the first splice variant of SPi, the second splice variant of SPi, SRSF5, TAGAP, TANK, TLE4, TSC22D3, and UBE2J1 from a dataset comprising whole blood samples from 45 control human subjects, 24 human subjects that exhibit a stable plasma cell dyscrasia and 66 human subjects that exhibit progressive plasma cell dyscrasia, wherein the predictive classification algorithm is gradient boosting (XGB); identifying the human subject as having a plasma cell dyscrasia by determining that the score is greater than or equal to a first predetermined cutoff value, wherein the first predetermined cutoff value is 20 on a scale of 0 to 100; and administering to the human subject identified as having a plasma cell dyscrasia at least one drug therapy, wherein the at least one drug therapy comprises at least one of bortezomib, carfilzomib, thalidomide, lenalidomide, pomalidomide, prednisone, dexamethasone.” These are an abstract idea or mental step.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the absence of a score greater than 20 claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, the claim while reciting a step  of and administering to the human subject at least one drug therapy, wherein the at least one drug therapy comprises at least one of bortezomib, carfilzomib, thalidomide, lenalidomide, pomalidomide, prednisone, dexamethasone.  
The active step of the claims requires measuring the amounts of nucleic acids.  The specification teaches:
In 0087 teaches the use of GSE7116 data which is a database, suggest the steps are routine and conventional.
Further Gene expression omnibus GSE7116(https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE7116, Nov 29, 
Further Richardson (The New England Journal of Medicine (2005) volume 352, pages 2487-98) teaches dexamethasone and bortezomib were and used as treatment for multiple myeloma.  Thus the treatment step is routine and conventional. 
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the rejection as asserting the claim integrates the judicial exception.  This argument has been thoroughly reviewed but is not considered persuasive as the claims no require no treatment if the score is less than 20.  Thus the abstract idea and mental steps of the claims are not integrated.  
Summary

	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.